IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-74,358-02


IN RE JOHN EARNEST COLLIER, JR., Relator



ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 19,687 IN THE 258TH DISTRICT COURT
FROM POLK COUNTY


Per curiam.
O P I N I O N


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court. In it, he contends that he attempted to file an application for a writ of
habeas corpus in the 258th District Court of Polk County but that the District Clerk of Polk County
is not filing it. The mandamus application was abated for a response from Clerk, which has been
provided along with a copy of the application in question and correspondence mailed to Relator.
	After a review of this record, it appears that the writ application should be accepted and filed.
See Stanley v. Bell County Dist. Clerk, 389 S.W.3d 374 (Tex. Crim. App. 2012). Mandamus relief
is conditionally granted. Respondent, the District Clerk of Polk County, is directed to comply with
this opinion by accepting Relator's writ application and filing it in accordance with Article 11.07 of
the Code of Criminal Procedure. The writ of mandamus will issue only in the event Respondent fails
to comply.

Delivered:	June 5, 2013
Do not publish